Citation Nr: 1603096	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right wrist disability, to include status post right wrist fracture.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1977 to July 1977, and from January 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Although this matter was previously denied in an unappealed May 1982 decision, since that time relevant service treatment records (STRs) that were not considered have been associated with the claims file, including dental and clinical records.  Therefore, the claim will be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen a previously denied claim.  38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examination of record was conducted in July 1981, and stated that the etiology of the Veteran's status post fracture of the right wrist was undetermined.  As the examination has not provided an opinion as to whether it is at least as likely as not that the Veteran's right wrist disability is related to service, another examination should be conducted upon remand.  The Board notes that although there is no record of the treatment the Veteran has reported, the Veteran is competent to report his experience of having sustained injury to his right wrist in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may be competent to support presence of a disability even where not corroborated by contemporaneous medical evidence); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (explaining that a veteran as a lay person is competent to diagnose a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board notes that there is no indication of whether the Veteran receives medical treatment at any VA facility.  In the interest of providing the Veteran with assistance, request any records related to the Veteran's medical treatment at any VA facility in Oklahoma, including the Oklahoma City VA Medical Center (VAMC) and all associated community outpatient clinics.  See 38 C.F.R. § 3.159(c)(2);

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to the Veteran's treatment from every VA medical facility in Oklahoma, including the Oklahoma City VA Medical Center and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional.  After reviewing the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right wrist disability, to include status post right wrist fracture, that is caused by or otherwise related to service, to include the Veteran's report of an in-service wrist injury.  Any opinion offered must be supported by a clear rationale.  

3.  Once all of the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

